Citation Nr: 9900261	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  97-11 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his mother, his father, and his former spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel

INTRODUCTION

The appellant had active service from November 1970 to April 
1977.  This matter comes to the Board of Veterans Appeals 
(Board) from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied the claim of entitlement to service 
connection for paranoid schizophrenia.  The RO held that the 
appellant had not filed a well-grounded claim for service 
connection.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that his current schizophrenic 
disorder is related to his period of active service.  He 
maintains that his substance abuse in service was a 
manifestation of his psychiatric problems.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the claims 
files.  Based on its review of the relevant evidence in this 
matter, and for the following reasons and bases, it is the 
decision of the Board that the appellant has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for paranoid schizophrenia is well 
grounded.  


FINDING OF FACT

No competent evidence has been submitted linking the post-
service findings of paranoid schizophrenia to service.



CONCLUSION OF LAW

The claim for service connection for paranoid schizophrenia 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Because the appellant served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, a psychosis becoming manifest to a degree 
of 10 percent within one year from the date of termination of 
such service shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would justify a belief by a fair and impartial 
individual that the claim is plausible. 38 U.S.C.A. 
§ 5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  The truthfulness of the evidence must be 
presumed when determining whether a claim is well grounded.  
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 
5 Vet. App. at 93.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  

The Evidence Includes Competent Medical Evidence
of a Current Schizophrenic Disorder and Lay or Medical 
Evidence
of a Disease in Service

The evidence of record adequately demonstrates that the 
appellant has a current diagnosis of schizophrenia, a fact 
necessary to satisfy the initial element of a well-grounded 
claim.  Diagnoses of schizophrenia were noted in a March 1991 
VA hospital report, March and April 1991 private hospital 
reports, a September 1995 VA examination report, and various 
VA clinical records prepared from 1995 to 1997.  Diagnoses 
other than schizophrenia are also discussed in the evidence, 
most notably organic thought disorder, polysubstance abuse, 
and opiate dependence in a June 1991 private clinical record 
and organic delusional disorder, rule out bipolar disorder, 
manic with psychotic features in an October 1991 private 
clinical record.  Thus, the first element of a well-grounded 
claim is satisfied by receipt of this competent medical 
evidence documenting a current schizophrenia disorder.  

The second element of a well-grounded claim requires lay or 
medical evidence of incurrence or aggravation of 
schizophrenia in service.  The available service medical 
records show that in June and July 1972 the appellant was 
treated for drug abuse.  Several service clinical records 
refer to or diagnosed a drug-induced psychosis.  The RO, in 
its decisions denying the claim as not well grounded, noted 
these references and diagnoses.  It held that the evidence 
did not show a psychiatric disorder in service because there 
was no record of treatment in service for schizophrenia or a 
psychiatric disorder unrelated to drug abuse.   The service 
medical records also include notations indicating that the 
appellant continued to be paranoid even after detoxification.  
In addition, the appellant and the other witnesses testified 
at the July 1998 hearing before the undersigned Member of the 
Board that during service the appellant did not act as 
himself, and that his behavior left the impression that he 
was not mentally well.    


The Evidence Does Not Include
Competent Medical Evidence of a Nexus Between the Disease in 
Service
and the Current Schizophrenia

Service medical records are largely silent as to any 
psychiatric symptomatology, other than possible drug-induced 
psychosis.  Also associated with the claims file is  
documentation of the appellants 1972 special court martial, 
in which he was found guilty of failing to go to an appointed 
place of duty and failing to obey a lawful order.  The 
January 1977 separation examination noted a normal 
psychiatric clinical evaluation, and the appellant at that 
time reported no psychiatric symptoms.  

January and February 1987 VA clinical record entries noted 
generalized anxiety disorder, paranoia, and schizophrenia.  A 
February entry reflected the appellants recollection that 
while in service 10 years previously he was treated for 
paranoia and schizophrenia.  

The appellant was admitted to a state psychiatric hospital 
from May to August 1987.  The records indicated that the 
appellant reported some anxiety and panic attacks in 1975, 
admitted to being depressed in 1984 due to family and 
financial concerns, and underwent drug rehabilitation in 
1985.  The records also discussed increased psychiatric 
symptoms in the year prior to admission, including paranoia.  
The diagnosis on discharge was atypical bipolar affective 
disorder in remission, opioid dependency, and anti-social 
personality.  

A May 1988 VA hospital record noted a long history of 
mental illness, including a nervous breakdown in service, 
which the appellant attributed to anxiety.  Also noted was a 
past history of drug abuse.  

A March 1991 private medical facility psychiatric history 
report noted the March and April 1987 admission to that same 
facility.  The document also noted a hospitalization in 1985 
at a private medical facility for drug rehabilitation.  

A May 1991 private psychiatric history report indicated that 
the appellant reported he had his first psychiatric 
hospitalization in 1987, with a resulting diagnosis of 
paranoid schizophrenia.  Also noted was an admission to a 
private medical facility in 1985 for drug rehabilitation.  

VA examination in September 1995 noted the appellant first 
began to have problems with anxiety in 1974.  The examiner 
reported that the appellant was the source of this 
information and the claims file was not available for review.  

In July 1996 VA clinical records, the examiner noted that the 
appellant became disabled in 1973.  

The appellant testified at a May 1997 hearing that in Germany 
in 1972, during service, he acted as part of a military 
police organization interdicting a drug distribution scheme.  
As part of that activity, he claimed to have used drugs in 
order to infiltrate the drug distribution scheme.  He also 
claimed a military physician at that time informed him that 
the drugs he took would turn him into a schizophrenic.  He 
stated he had anxiety attacks in 1974 during service, which 
were apparently relieved by use of Valium.  He also stated 
the service medical records did not reflect treatment in 
Germany.  He testified his first diagnosis of schizophrenia 
occurred in 1986 at a state psychiatric hospital, and between 
1974 and 1986 he did not receive any psychiatric treatment or 
suffer any psychiatric symptoms.  

The appellants testimony at the July 1998 hearing before the 
undersigned Member of the Board was substantially the same as 
that before the RO in May 1997.  He also stated a 
psychiatrist at a state psychiatric hospital said drug use in 
service caused a chemical imbalance.  He noted he had anxiety 
attacks in service in 1974, but no subsequent psychiatric 
symptoms until his sudden difficulties in the mid-1980s.  His 
former spouse testified she noticed the anxiety attacks in 
about 1973 and often took the appellant to a military medical 
facility.  After service until 1985, she said, the appellant 
was always hyperactive and lost his temper quickly, but 
before service was totally different, very mellow, and 
relaxed.  His mother testified that her son did not have any 
psychiatric problems prior to entering service, that he 
started having such problems when he was home on leave from 
service, and that his behavior between separation from 
service and the mid-1980s wasnt too bad.  His father 
stated that in 1974 he took the appellant to a military 
medical facility and a VA medical facility because of unusual 
activities.  

The appellant, his former spouse, and his parents all 
essentially argue that his current schizophrenic disorder is 
related to his claimed anxiety attacks during service.  The 
service medical records do not specifically show anxiety 
attacks, although they do show that the appellant was treated 
for a psychosis that was several times linked to drug abuse.  
Even assuming that these service medical entries constitute 
evidence of anxiety attacks in service, the appellants and 
the witnesses attempt to establish a link between those 
anxiety attacks and the later development of schizophrenia 
must fail.  Generally, statements prepared by lay persons, 
who are untrained in medicine, cannot constitute competent 
medical evidence to render a claim well grounded.  A 
layperson can certainly provide an eyewitness account of an 
appellants visible symptoms.  Layno v. Brown, 5 Vet. App. 
465, 469 (1994).  However, the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge.  
For the most part, a witness qualified as an expert by 
knowledge, skill, experience, training, or education must 
provide medical testimony.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The record does not indicate that 
the appellant or the other witnesses possess some form of 
medical expertise on which to base their assertions.  In the 
absence of such expertise, their lay opinions cannot 
constitute competent medical evidence establishing such a 
relationship.  

The notations linking the current psychiatric disorder to 
service are based on the appellants statements.  Thus, this 
evidence represents information simply recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, and does not constitute competent medical 
evidence.  Thus, to the extent that these private and VA 
records based a finding on a recitation by the appellant of 
his own medical history, the information is not probative 
evidence as to the etiology of the disorder.  As the evidence 
is not probative, it cannot form the basis of competent 
medical evidence.

The record does not contain medical evidence specifically 
relating the appellants current schizophrenia to service.  
Even the documents prepared after 1987 refer to psychiatric 
treatment no earlier than 1984.  The May to August 1987 state 
psychiatric hospital record included a history of depression 
in 1984 and drug rehabilitation in 1985.  The March 1991 
private psychiatric history report discussed drug 
rehabilitation in 1985 and psychiatric treatment in 1987.  
The appellant stated, as recorded in the May 1991 private 
psychiatric history report and in his testimony at two 
hearings, his initial post-service psychiatric treatment was 
in 1987.  This leaves open a seven-to-10 year period of time 
after service, from April 1977 to sometime between 1984 and 
March 1987, during which there is an absence of psychiatric 
symptomatology.  In fact, the lack of documented continuity 
evidence goes back to 1972.

In short, the appellant has not submitted competent medical 
evidence linking his current schizophrenic disorder with 
service, nor does the medical evidence of record establish a 
continuity of psychiatric symptomatology between service and 
the documented psychiatric treatment in the mid-1980s.  In 
the absence of such competent medical evidence, the claim is 
not well grounded. 

Because the claim is not well grounded, the VA is under no 
duty to assist the veteran in further development of the 
claim.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  In 
his testimony, the appellant argued the service medical 
records, consisting of several June and July 1972 clinical 
documents and a copy of the separation examination submitted 
by the appellant, were not complete.  The appellants father 
testified he took the appellant to both service and VA 
medical facilities in 1974.  His former spouse testified she 
took him to service medical facilities in 1973.  None of 
these events is documented in the available service medical 
records.  

VA must place increased emphasis on the duty to assist in 
cases where service medical records are not available.  
OHare v. Derwinski, 1 Vet. App. 365, 367 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992); Moore v. Derwinski, 1 Vet. 
App. 401 (1991) (duty to assist is particularly great in 
light of the unavailability of service medical records).  
However, even if additional service medical records or other 
medical documentation were located and were consistent with 
the testimony just described, they would not well ground the 
claim.  Additional evidence showing some form of psychiatric 
treatment during service might reinforce the conclusion that 
the appellant had psychiatric problems in service.  It would 
not address the question of continuity of symptomatology that 
is the basis for this decision denying the claim as not well 
grounded.    

The appellants representative contends VA has expanded its 
duty to assist to include the situation in which the 
appellant has not submitted a well-grounded claim.  In 
support, the representative cites to Veterans Benefits 
Administration Manual M21-1, Part III, Chapter 1, 1.03(a), 
and Part VI, Chapter 2, 2.10(f) (1996).  The representative 
further contends that the M21-1 provisions indicate that the 
claim must be fully developed prior to determining whether 
the claim is well grounded, and that this requirement is 
binding on the Board.  

The Board, however, is required to follow the precedent 
opinions of the United States Court of Appeals for Veterans 
Claims.  38 U.S.C.A. § 7269.  See also Tobler v. Derwinski, 
2 Vet. App. 8, 14 (1991).  If the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist him in any 
further development of the claim.  38 U.S.C.A. § 5107(a).  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  See 
also Grottveit 5 Vet. App. at 93; 38 C.F.R. § 3.159(a).  

Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9, prior to determining 
that a claim is not well-grounded.  The Board is not bound by 
an administrative issuance that is in conflict with binding 
judicial decisions, and the Courts holdings on the issue of 
VAs duty to assist in connection with the well-grounded 
claim determination are quite clear.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1977), affg Epps v. Brown, 9 Vet. App. 
341 (1996); Bernard v Brown, 4 Vet. App. 384, 394 (1993); 
38 C.F.R. § 19.5.  The Board has determined, therefore, that, 
in the absence of a well-grounded claim, the VA has no duty 
to assist the appellant in developing his case.  

Other Considerations

Although where claims are not well grounded the VA does not 
have a duty to assist the claimant in developing facts 
pertinent to the claim, the VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete the application.  This obligation depends upon the 
particular facts of the case and the extent to which the VA 
has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claims.  Robinette v. Brown, 
8 Vet. App. 69 (1995).  


ORDER

Entitlement to service connection for paranoid schizophrenia 
is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
